Exhibit 10.3

AILERON THERAPEUTICS, INC.
EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
15th day of May, 2018 by and between Aileron Therapeutics, Inc., a Delaware
corporation (the “Company”), and John Longenecker (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company and the Executive desire to enter into an employment
relationship pursuant to the terms and conditions set forth in this Agreement;

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.POSITION/DUTIES. The Executive’s employment with the Company shall commence on
May 15, 2018 (the “Commencement Date”). While employed by the Company under the
terms of this Agreement, the Executive shall serve as President and Chief
Executive Officer on an interim basis. In this interim position, the Executive
shall report to the Company’s Board of Directors (the “Board”) and shall have
such duties, authorities and responsibilities as are customary with such
position in a Delaware corporation (subject to the control of the Board and its
committees), and shall perform such other duties as may be reasonably requested
by the Board, including without limitation assisting the Board in the hiring of
a new chief executive officer for the Company (the “New CEO”). As an employee of
the Company, the Executive will devote his full business time and efforts to the
Company.

In connection with the Executive’s employment with the Company, it is
anticipated that the Executive shall primarily work at the Company’s
headquarters in Massachusetts (the “Massachusetts Office”).  In addition, the
Executive may be required to engage in travel from time to time as may be
reasonably requested by the Board and/or as necessitated by the Company’s
business needs.

The Executive shall also be required to comply with all Company policies and
procedures as in effect from time to time. Without limiting the foregoing, the
Executive will in particular be required to familiarize himself with and to
comply with the Company’s published policy prohibiting unlawful harassment and
discrimination and its published policy concerning drugs and alcohol.

2.BASE SALARY AND BONUSES. The Company agrees to pay the Executive a base salary
at the rate of $43,558.33 per monthly pay period which if annualized equals five
hundred twenty-two thousand seven hundred dollars ($522,700) (the “Base
Salary”), to be paid in accordance with the Company’s normal payroll procedure
and policies. Following the end of each calendar year that the Executive is
employed by the Company or as applicable following the termination of the
Executive’s employment in connection with the hiring of the New CEO, the
Executive may be eligible to receive a discretionary performance bonus of up to
fifty percent (50%) of his Base Salary as of such time, based upon the
achievement of performance milestones

1



--------------------------------------------------------------------------------

 

that shall have been set by the Board or the Compensation Committee, the amount
of such bonus  and the achievement of such milestones being determined by the
Board in its sole discretion. Any such discretionary bonus shall be paid to the
Executive in accordance with the Company’s customary practices. Any bonus would
be pro-rated for the 2018 calendar year. All compensation payable to the
Executive pursuant to this Agreement shall be subject to applicable taxes and
withholdings.

3.BENEFITS/PERQUISITES.

(a)Benefit Plans. The Executive may participate in all benefit programs that the
Company establishes and makes available to its employees from time to time,
provided that the Executive is eligible under, and subject to the provisions of
the plan documents governing those programs. Benefits are subject to change at
any time in the Company’s sole discretion.

(b)Vacation and Sick Leave. Notwithstanding the Company’s vacation policy, the
Executive shall not be eligible for any paid vacation.  The Executive shall be
entitled to sick leave and all Company holidays as determined by the Board in
accordance with applicable law, on the same terms as similarly situated senior
executives of the Company.

(c)Business Expenses; Massachusetts Travel Expenses. Upon presentation of
appropriate documentation, the Executive shall be reimbursed in accordance with
the Company’s expense reimbursement policy for all reasonable and necessary
business expenses incurred in connection with the performance of his duties
hereunder. Further, in order to assist with the Executive’s travel, lodging and
meals in connection with his work at the Massachusetts Office, the Company will
reimburse the Executive for reasonable expenses incurred by the Executive for
such travel, lodging and meals (the “Massachusetts Travel Expenses”) up to a
dollar amount per month agreed to by the Company and the Executive; provided,
however, that if the Company and the Executive can not agree on such amount
within thirty (30) days after the Commencement Date, the Company shall have the
right to set such amount in good faith in its sole discretion.  The
Massachusetts Travel Expenses will be reimbursed in accordance with Company
policy, provided that the Executive delivers to the Company reasonable
substantiation and documentation of the Massachusetts Travel Expenses.  

4.EQUITY. Subject to the approval of the Board, the Executive will be granted an
option under the Company’s 2017 Stock Incentive Plan to purchase 30,000 shares
of common stock of the Company (the “Option”) at a per share option exercise
price equal to the fair market value of the common stock of the Company as of
the date of the grant. The Option shall become exercisable (“vest”) in full on
the earlier of the date four months from the Commencement Date or the date on
which the Executive’s employment is terminated in connection with the hiring of
the New CEO. No vesting shall occur after termination of the Executive’s
employment. The Option will be subject to all of the terms, conditions and
termination provisions of an option agreement evidencing the grant of the
Option, which agreement will be consistent with the Plan.

5.AT WILL EMPLOYMENT; CONFIDENTIALITY, INVENTIONS AND RESTRICTIVE COVENANT
AGREEMENT. It is understood that the Executive’s employment by the Company is
not for any stated term, but rather shall be on an “at will” basis and may be
terminated at any time, with or without cause or notice, at the Executive’s
option or

2



--------------------------------------------------------------------------------

 

the option of the Company, as the case may be.  Similarly, it is understood that
nothing in this Agreement shall be construed as an agreement, either express or
implied, to pay the Executive any compensation or grant the Executive any
benefit beyond the end of the Executive’s employment with the Company.
Notwithstanding the foregoing, the Company may not terminate the Executive’s
employment with the Company prior to the date sixty (60) days after the
Commencement Date unless it shall agree to continue to pay to the Executive his
base salary until such sixtieth (60th) date.  The Executive’s commencement of
employment with the Company is conditioned upon his signing a Confidentiality,
Inventions, Restrictive Covenant Agreement in the form attached hereto as
Exhibit A.

6.TERMINATION OF EMPLOYMENT. If the Executive’s employment is terminated by the
Company or by the Executive for any reason, the Company shall pay or provide to
the Executive (or to the Executive’s estate or representative): (i) any accrued
but unpaid Base Salary and any vacation time accrued but unused through the date
of termination of employment; (ii) any bonus amount not yet paid that was earned
during the calendar year preceding the date of termination of employment; (iii)
reimbursement for any unreimbursed expenses properly incurred and documented
through the date of termination of employment; and (iv) all other payments or
benefits to which the Executive may be entitled through the date of his
termination of employment under the terms of any applicable compensation
arrangement or plan or by law ((i) to (iv) collectively referred to as the
“Accrued Benefits”). Other than the Accrued Benefits, the Executive will not be
eligible to receive any severance or any other payments or benefits from the
Company following the date of termination of employment.

7.INDEMNIFICATION AND INSURANCE. The Executive shall be entitled to
indemnification to the fullest extent permitted by the Company’s Certificate of
Incorporation and shall be entitled to coverage under the Company’s directors’
and officers’ liability insurance policy to the same extent as other senior
executives of the Company.

8.NOTICE. Any purported termination of employment hereunder shall be
communicated through written notice from the terminating party. Such notice and
all other communications that are required or may be given pursuant to the terms
of this Agreement shall be in writing and shall be sufficient in all respects if
given in writing and shall be deemed given: (i) if delivered personally, on the
date of delivery; (ii) if mailed by certified or registered mail (return receipt
requested and postage prepaid), three (3) days after the mailing date; (iii) if
sent via a nationally recognized overnight courier, on the next business day
thereafter; or (iv) if sent via facsimile confirmed in writing to the recipient,
on the next business day thereafter. In each of the above cases, notice to the
Company should be sent to the Company’s principal place of business, notice to
the Executive should be sent to his home address most recently on file with the
Company, or notice to either the Company or the Executive should be sent to such
other address or addresses as either party shall have designated in writing to
the other party hereto.

9.REPRESENTATION. The Executive represents that he has disclosed to the Company
all confidentiality, non-competition, non-solicitation, rights to inventions and
other similar agreements under which he is currently bound. The Executive
further represents and warrants to the Company that he has the legal right to
enter into this Agreement and to perform all of the obligations on his part to
be performed hereunder in accordance with its terms and that he

3



--------------------------------------------------------------------------------

 

is not a party to any agreement or understanding, written or oral, which could
prevent him from entering into this Agreement or performing all of his
obligations hereunder.

10.PROOF OF LEGAL RIGHT TO WORK. For purposes of federal immigration law, the
Executive will be required to provide the Company with documentary evidence of
the Executive’s identity and eligibility for employment in the United States.
Such documentation must be provided to the Company within three (3) business
days of the Executive’s date of hire, or the Company’s employment relationship
with the Executive may be terminated. The Executive may need to obtain a work
visa in order to be eligible to work in the United States. If that is the case,
the Executive’s employment with the Company will be conditioned upon the
Executive obtaining a work visa in a timely manner as determined by the Company.

11.MISCELLANEOUS. This Agreement sets forth the terms of the Executive’s
employment with the Company and supersedes any prior representations or
agreements, whether written or oral, relating to the subject matter of this
Agreement. This Agreement may be modified or amended only by an instrument in
writing signed by the Executive and the Company. The Executive states and
represents that he has had an opportunity to fully discuss and review the terms
of this Agreement with an attorney. The Executive further states and represents
that he has carefully read this Agreement, understands the contents herein,
freely and voluntarily assents to all of the terms and conditions hereof, and
signs his name of his own free act. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the conflict of law provisions thereof. This Agreement shall
be binding upon, and inure to the benefit of, the Executive and the Company and
the Executive’s and the Company’s respective heirs, successors, legal
representatives and assigns. If any part of this Agreement is held by a court of
competent jurisdiction to be invalid, illegible or incapable of being enforced
in whole or in part by reason of any rule of law or public policy, such part
shall be deemed to be severed from the remainder of this Agreement for the
purpose only of the particular legal proceedings in question and all other
covenants and provisions of this Agreement shall in every other respect continue
in full force and effect and no covenant or provision shall be deemed dependent
upon any other covenant or provision. This Agreement may be signed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together will constitute one and the same agreement. Facsimile copies of
signed signature pages shall be binding originals.




4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the dates set forth below.

AILERON THERAPEUTICS, INC.

 

 

By:   /s/ Jeff Bailey

Chairman of the Board

 

 

 

 

 

Date: May 15, 2018

JOHN LONGENECKER

 

 

  /s/ John P. Longenecker

 

 

 

Date: May 14, 2018

 

5

